Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Shareholders Merge Healthcare Incorporated Chicago, Illinois We hereby consent to the incorporation by reference in the Registration Statements on Forms S 3 (Nos. 333-125603, 333-161689 and 333-161691) and Forms S 8 (Nos. 333-34884, 333-100104, 333-107997, 333-40882, 333-107991 and 333-125386) of Merge Healthcare Incorporated of our report dated March 11, 2010 relating to the consolidated financial statements of AMICAS, Inc. which appears in this Form 10 K. /s/ BDO USA, LLP (formerly BDO Seidman, LLP) Boston, Massachusetts March 15, 2011
